Name: Commission Regulation (EEC) No 267/81 of 30 January 1981 on the issue of import licences for sheepmeat and goatmeat products originating in certain non-member countries during the first quarter of 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 1 . 81 Official Journal of the European Communities No L 27 65 COMMISSION REGULATION (EEC) No 267/81 of 30 January 1981 on the issue of import licences for sheepmeat and goatmeat products originating in certain non-member countries during the first quarter of 1981 HAS ADOPTED THIS REGULATION : Article 1 The Member States shall , on 30 January 1981 , issue the import licences provided for in Regulation (EEC) No 3495/80 and applied for from 2 to 15 January 1981 on the following conditions : (a) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for originating :  in Yugoslavia shall be reduced by 80 % ,  in other non-member countries other than Yugoslavia shall be reduced by 98-74 % ; (b) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for originating :  in Yugoslavia shall be reduced by 99-417 % , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat (*), as last amended by Regulation (EEC) No 3446/80 (2), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3495/80 (3) provides for the importation of certain sheepmeat and goatmeat products originating in certain non-member countries on special terms up to 31 March 1981 ; whereas it is necessary to authorize the issue of import licences for the said products ; Whereas in some cases the quantities in respect of which licence applications have been lodged exceed the quantities provided for in Regulation (EEC) No 3495/80 ; whereas in those cases the quantities applied for should therefore be reduced by a single percentage figure ; Whereas in other cases the quantities in respect of which licence applications have been lodged do not exceed the quantities provided v for in Regulation (EEC) No 3495/80 ; whereas, in those cases, all the licence applications may accordingly be granted,  in Spain shall be reduced by 95-1 % ; (c) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for shall be granted in full . Article 2 This Regulation shall enter into force on 31 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 359, 31 . 12. 1980, p . 16 . P OJ No L 365, 31 . 12 . 1980, p . 21 .